Chalmees, J.,
dissenting.
As a citizen, I regard the construction placed by my associates on the Constitution as most fortunate for the interests of the State; as a judge, I cannot see that it is warranted by the language of the instrument. It is the settled doc*66trine of the Supreme Court of the United States that a State legislature, if not prohibited by the local constitution, may contract away the taxing power of the State in consideration of public benefits to be derived from a particular enterprise; and that thé law by which such a result is accomplished becomes, when passed, irrepealable, except by the consent of the persous in interest.
However erroneous I may regard such a doctrine, I am bound by my oath of office to observe and enforce it, until that court which is upon these questions the supreme judicial arbiter shall recede from their own decisions.
The inherent power, then, exists in the Legislature of this State, by charter or contract to exempt in perpetuity, or for a term of years, the property of individuals or of corporations, unless there is something in our Constitution to inhibit such contracts; and the contract or charter, when made and accepted, is irrepealable. The right to contract away the taxing power of the' State exists, unless expressly prohibited.
Let us look for the prohibition.
Two clauses of the Constitution only have any possible bearing on the question, to wit, the thirteenth and twentieth sections of art. 12.
“Sect. 13. The property of all corporations for pecuniary profits shall be subject to taxation, the same as that of individuals.”
“ Sect. 20. Taxation shall be equal and uniform throughout the State. AH property shall be taxed in proportion to its value, to be ascertained as directed by law.”
Sect. 13 plainly prescribes the same rule of taxation with regard to corporate property that is applicable or may be applied to the property of individuals. It prohibits any discrimination between the two classes of property. It declares that the property of corporations shall be liable or subject to taxation, the same as that of individuals. It thereby compels as against such property a rule as rigor*67ous, and prohibits in favor of such property a rule more rigorous, than that which is or may be applied to individual property. It is therefore both mandatory and inhibitory, — mandatory in the requirement that the rule of taxation shall be as onerous, inhibitory in the declaration that it shall not be more so. If it stood alone, if there was not elsewhere in the instrument some limitation upon legislative power with regard to the taxation of individual property, this section would have no other force or effect than that of establishing a uniform rule between the two classes of property, and that rule would be wholly determinable by the legislative will, except that it could not vary when applied to the different classes. In all other respects it would be left wholly to legislative wisdom.
Turning to the twentieth section, however, we find certain rules prescribed for the imposition of all taxes; and here, therefore, we discover those limitations upon the taxation of the property of individuals which the thirteenth section declares shall be applicable alike to the property of corporations for pecuniary profits.
The thirteenth section, therefore, is to be'read in connection with the twentieth, and can have no complete and perfect interpretation until the meaning of the twentieth section is ascertained.
Whatever rate or rule of taxation may be adopted under the one, may be adopted under the other. Whatever exemption may be granted under the one, may be granted under the other. Whatever contract may be made with reference to individual property under the twentieth section, may be made in reference to corporate property under the thirteenth. Similarity of taxation necessarily-implies similarity of exemption.
We all concur in holding that the twentieth section does not require the taxation of all the property in the State, but only that all that is taxed shall be taxed uniformly, equally, and according to value. These are the three rules, and the only rules, laid down with reference to taxing the property of *68individuals. What do they mean? The requirement of uniformity means that all property belonging to the same class shall be taxed alike; so that all horses shall be taxed at the same rate, and all lands, or stocks, or merchandise. There is to be no discrimination between property of the same class ; and it shall not be competent to levy one rate upon country lands and another upon city lands, or one rate upon horses of one breed and another upon horses of a different breed.
If the uniformity requirement stood alone, it would be competent to affix different rates to different kinds of property, and so to impose one rate on all lands, and another on all horses, and still another on all stocks, and still another on all merchandise. But this kind of discrimination is prohibited by the requirement of equality, by which it is made obligatory that the same rate shall be imposed on every kind and species of property that is subjected to taxation. This is the practical construction which has, by successive Legislatures, been placed on these words, and I think it the true one. The clause requiring ad valorem taxation needs no explanation.
It is quite manifest that there is nothing in these requirements of uniformity and equality, and of ad valorem taxation, which in the slightest degree militates against that inherent right to contract away the taxing power which the Supreme Court of the United States declares to reside in every State legislature, unless restricted by the organic law.
If a proposition so plain needed to be strengthened, its correctness is placed 'beyond controversy by the fact that clauses substantially similar to our twentieth section are found in the Constitutions of perhaps a third of the States of the Union; but in none of them Has it been held that their effect was to forbid such contracts or charters. My colleagues concede this. They admit that there is nothing in the Constitution to prohibit an irrepealable exemption, by contract, of the property of individuals. They admit that under the settled doctrine of the Supreme Court of the United States we would be compelled to uphold such a contract, if made with reference to the *69property of an individual. They confess their inability to discover any prohibition of such power of exemption in sect. 20. It follows, therefore, that said section contains an implied recognition of legislative power to make such contracts.
With this admitted and conceded interpretation of sect. 20, let us write out the two sections in full, giving sect. 13 literally, and giving sect. 20 as we have now ascertained its true meaning to be : —
“ Sect. 13. The property of all corporations for pecuniary profits shall be subject to taxation, the same as that of individuals.”
“ Sect. 20. Taxation shall be equal and uniform throughout the State. All property that is taxed shall be taxed in proportion to its value, to be ascertained as directed by law. The Legislature may, by contract, in consideration of public benefits, exempt property from taxation, and such exemptions shall be irrepealable during the terms for which they are granted.”
This rendering of sect. 20 must be admitted to be legitimate, since this meaning to its language is conceded to be the one which, under the decisions of the Supreme Court of the United States, we are bound to adopt.
How it is possible, with the two sections thus written, to deduce from sect. 13 a prohibition of chartered exemptions as to corporate property, I am wholly unable to perceive. Conceding that the exemption is permissible under the one section, I am at a loss to see how it is inhibited by the other.
I find no such magic as my colleagues in the words, “ shall be subject to taxation, the same as that of individuals.” To me they have no meaning, other than that which would be conveyed by the equivalent phrases, “shall be viewed in the matter of taxation;” or, “shall be treated;” or, “shall be dealt with,” “the same as that of individuals ; ” or, “ shall be liable to taxation, the same as that of individuals.” These, and many similar phrases which might perhaps be suggested, all convey but one and the same idea, namely, *70that the law-giver, in the imposition of taxes, shall know no difference between the property of individuals and that of corporations for pecuniary profits. Alike they shall be taxed equally, uniformly, and ad valorem; alike they may be omitted from the tax-lists for the current year; alike they may be made the subject of a contract of exemption, which, when made, shall be irrepealable. It is said that the injunction is, that the property of corporations “ shall be subject to taxation ; ” that this means that it shall ever be kept subject, and hence it can never be so dealt with that it will not be subject. If the sentence simply was, that “the property of all corporations for pecuniary profits shall be subject to taxation,” it is possible that it might bear this construction, though it would be a most lame and inadequate method of expressing the idea. But the injunction is not that it shall be subject, or shall be kept subject, to taxation, but that it shall be subject “the same as that of individuals.” Hence it follows that whatever may be done with reference to individual property may be done with reference to it.
There is no violation of the Constitution until some law has been enacted in regard to it which would be invalid if applied to individual property. It cannot be taxed otherwise than uniformly and equally and ad valorem, because the property of individuals cannot be so taxed. It may be the subject of an irrepealable contract of exemption, because the property of individuals may be.
It “ shall be subject to taxation the same as that of individuals.” How is that of individuals subject? Insubordination to the legislative right to exempt by contract. So, therefore, corporate property must be subject, also, in subordination to the right of exemption by contract or charter. The constitutional injunction that the subjectibility shall be the same is violated whenever a different rule is applied, either to the imposition of, or the exemption from, taxation, because the nule of similarity tolerates no distinction as to either.
It is said that the framers of the Constitution desired to pro-*71Mbit tbe perpetual exemption of corporate property, because that was a great evil of which they had practical knowledge; but they did not care to extend the prohibition to the property of individuals, because such exemptions, either in perpetuity or for a term of years, were unknown in American legislation. This might have afforded an excellent argument, in the Constitutional Convention, for making the distinction between the two sorts of property, but is worthless as showing that, in point of fact, such distinction was made.
But is it not remarkable that if the makers of the Constitution had an idea so wise, so well defined, so beneficent, they could find no appropriate words in which to express it? Since the case of Knoop v. Bank of Ohio, 16 How. 376, there has been a persistent struggle, both in the State and Federal courts, over this claim that one Legislature could, by contract or charter, so cede away the power of taxation as to fetter the hands of their successors. Many of the ablest jurists on the Federal bench, and a majority, perhaps, of the State courts, have questioned or denied it. If this was the idea which the framers of our Constitution wished to set at rest, how easy would it have been to have declared in a single line that all charters should be repealable, or that there should be no chartered exemption from taxation of corporate property. It seems scarcely respectful to the givers of the organic law to suppose that, with ideas so well defined, they should have couched them in language which can only be understood by the most labored construction.
But they seem to have been men who had no difficulty, ordinarily, in expressing their meaning. Our Constitution abounds with short, nervous, pithy sentences, which leave no doubt in the mind of the reader what it is that they intend to forbid or to sanction.
The thirteenth section of our Constitution is borrowed from that of Iowa, and has been twice considered by the Supreme Court of that State. The exact question here presented was not *72involved;, but in the several opinions delivered there is no hint that the section was intended to prohibit contract exemptions from taxation. The section is found also, somewhat broadened, in the Constitution of Alabama ; and in the single deliverance which has been made upon it in that State, there is a-distinct declaration that it was not intended to accomplish such a result. City of Davenport v. Railroad Co., 38 Iowa, 633; City of Dubuque v. Illinois Central R. Co., 39 Iowa, 56; City of Mobile v. Stonewall Ins. Co., 53 Ala. 570.
Both the Constitution of Iowa and that of Alabama, in addition to this section making the property of corporations for pecuniary profits subject to taxation the same as that of individuals, contain, also, clauses declaring all charters repeal-able.
The framers of our Constitution adopted the section with reference to the subjectibility to taxation of corporate property, and omitted the one making charters repealable. This, it seems to me, settles the question, and demonstrates that while they desired unmistakably to place individual and corporate property on the same footing as to taxation, they did not propose in any manner to interfere with that inherent legislative right to contract away the taxing power which the Supreme Court of the United States had for years before the making of our Constitution repeatedly declared to exist, except where denied by the organic law.